DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 7/16/21.
	Applicant’s amendment to claims 1, 22, 25, 27, 29, 31-34 and 38-41 is acknowledged.
	Applicant’s addition of new claims 43 and 44 is acknowledged.
	Claims 2-20, 23, 24, 26, 28, 30, 35-37 and 42 are cancelled.
	Claims 1, 21, 22, 25, 27, 29, 31-34, 38-41, 43 and 44 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 32, 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, line 3, the limitation “wherein the electronic component uncovers the conductive layer” is indefinite.  It is unclear how the electronic component can uncover or reveal the conductive layer.  If what is intended is the electronic component does not cover the conductive layer, then the claim needs to clearly indicate this in the language.
In claim 32, lines 3-4, the limitation “wherein the first electronic component is free from covering the conductive layer” is indefinite.  It is unclear how the electronic component “is free from covering” the conductive layer.  If what is intended is the electronic component does not cover the conductive layer, then the claim needs to clearly indicate this in the language.
In claim 43, line 1, there is insufficient antecedent basis for “the first surface”.
In claim 44, line 1, there is insufficient antecedent basis for “the electronic”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 38 depends from cancelled claim 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For prosecution purposes, claim 38 is interpreted to depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 21, 22, 25, 27, 29, 32, 38-40, 43 and 44 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jeong et al., US Publication No.2018/0090449 A1

Jeong anticipates:
1.  A semiconductor device package, comprising (see fig. 4): 
	a carrier (112/118) having a first surface; and 

	wherein the carrier comprises a conductive layer (114A/114B/414) with a surface recessed with respect to the first surface of the carrier (112/118), and wherein the surface of the conductive layer has a first portion (e.g. portion 114A), which is exposed from the first surface of the carrier and covered by the encapsulant (440), and a second portion (e.g. portion 114B/414), which is exposed from the first surface of the carrier and free from being covered by the encapsulant (440).  See Jeong at para. [0001] – [0112], figs. 1-9.
  
21.  The semiconductor device package of claim 1, wherein the encapsulant (440) has a first surface (e.g. bottom surface) facing the carrier (112/118), a second surface (e.g. top surface) opposite to the first surface of the encapsulant and a side surface (e.g. left and right side surfaces) which connects the first surface and the second surface of the encapsulant, and wherein an angle between the side surface surface (e.g. left and right side surfaces) and the second surface (bottoms surface) of the encapsulant ranges from about 90 degrees to about 110 degrees (e.g. 90 degrees at left and right side surfaces in fig. 4).

22.  The semiconductor device package of claim 1, further comprising a shield layer (450) disposed on the encapsulant (440) and the conductive layer (e.g. on portions 114A/414 of conductive layer 114A/114B/414), fig. 4.

25.  The semiconductor device package of claim 1, further comprising an electronic component (132, 134, 436) disposed on the first surface of the carrier and covered by the encapsulant (e.g. Chips 132, 134 are covered by encapsulant on top and sides.  Chip 436 is covered by encapsulant on the sides and bottom.), wherein the electronic component uncovers the conductive layer (e.g. Chips 132, 134 do not cover portions 114B/414 of conductive layer 

27.  A semiconductor device package, comprising (see fig. 4): 
	a carrier (112/118) having a first surface (e.g. upper surface of top 118) and a cavity (e.g. cavity occupied by 114A/114B/414/122/126/428) recessed with respect to the first surface of the carrier; and 
	a first encapsulant (440) abutting the first surface of the carrier; 
	wherein the carrier includes a conductive layer (114A/114B/414) arranged in the cavity and having a portion exposed from the cavity; 
	wherein a side surface of the first encapsulant at least partially overlaps the portion of the conductive layer from a top view perspective (e.g. Side surface of 440 overlaps portion 114B/414 of conductive layer 114A/114B/414.)  See Jeong at para. [0001] – [0112], figs. 1-9.

29.  The semiconductor device package of claim 27, further comprising a shield layer (450) disposed on the first encapsulant (440) and the conductive layer (114A/114B/414), and further comprising a first electronic component (132, 134, 436) disposed -4- 4839-3520-5874.1Atty. Dkt. No. 102351-1300 A01727/US8606on a first portion of the first surface of the carrier and covered by the first encapsulant (e.g. Chips 132, 134 are covered by encapsulant on top and sides.  Chip 436 is covered by encapsulant on the sides and bottom.), wherein the shield layer (450) covers the first encapsulant (440), the conductive layer (e.g. portion 114A/414 of conductive layer 114A/114B/414) and the first electronic component (e.g. chips 132, 134), and wherein the first surface of the carrier has a second portion which is free from being covered by the first encapsulant and the shield layer (e.g. The carrier 112/118 has left and right edges that are not covered by encapsulant 440 and shield 450), fig. 4.
	


38.  The semiconductor device package of claim 13, wherein the carrier (112/118) further comprises a first side surface (e.g. left sidewall formed by top 118 and 122/428/126L) connecting to the first surface of the carrier and a second side surface (e.g. right sidewall formed by top 118 and 122/428/126L) opposite to the first side surface, and wherein a cross-sectional width of the conductive layer (114A/114B/414) is greater than a distance (e.g. distance is bottom width of 122/428/126L) between the first side surface and the second side surface of the carrier, fig. 4.

39.  The semiconductor device package of claim 22, wherein the shield layer contacts the surface of the conductive layer and electrically connects the conductive layer (e.g. Shield layer 450 electrically connects with portion 414 of conductive layer 114A/114B/414.), fig. 4.

40.  The semiconductor device package of claim 22, wherein the carrier (112/118) further comprises a first side surface (e.g. left sidewall formed by top 118 and 122/428/126L) connecting to the first surface of the carrier and a second side surface (e.g. right sidewall formed by top 118 and 122/428/126L) opposite to the first side surface, and wherein the second side surface of the carrier is spaced from the shield layer. (e.g. The right sidewall formed by top 118 and 122 is spaced from the shield layer 450 by 122/132/134/442).  The right sidewall 

43.  The semiconductor device package of claim 25, wherein the first surface of the encapsulant (440) contacts the first surface of the carrier (112/118) and has a portion facing the conductive layer (114A/114B/414) and spaced from the first and second portions of the surface of the conductive layer (e.g. The encapsulant is spaced from first and second portions of conductive layer 114A/114B/414 by bumps 122/428/126L.), fig. 4.

44.  The semiconductor device package of claim 25, wherein the electronic is electrically disconnected from the conductive layer (e.g. Chips 132, 134 is electrically disconnected from portion 414/114B of conductive layer 114A/114B/414.  Chip 426 is electrically disconnected from portion 414/114B of conductive layer 114A/414.), fig. 4.


Claim(s) 27, 32-34 and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al., US Publication No. 2019/0074267 A1.

	Yang anticipates:
27.  A semiconductor device package, comprising (see fig. 8c annotated below; also see labels in figs. 2-4): 
	a carrier (150) having a first surface (e.g. upper surface) and a cavity (e.g. cavity occupied by conductive layer 154 shown in fig. 2) recessed with respect to the first surface of the carrier; and 
	a first encapsulant (394) abutting the first surface of the carrier; 

	wherein a side surface of the first encapsulant (394) at least partially overlaps the portion of the conductive layer from a top view perspective (e.g. Side surface of 394 overlaps portion 154 on the left and right sides of 390.)  See Yang at para. [0001] – [0058], figs. 1-11.


    PNG
    media_image1.png
    438
    791
    media_image1.png
    Greyscale



32.  The semiconductor device package of claim 27, further comprising a first electronic component (104) disposed on a first portion  (e.g. below 390) of the first surface (e.g. upper surface) of the carrier (150) and covered by the first encapsulant (394), wherein the first electronic component is free from covering the conductive layer (e.g. Chip 104 does not cover the entirety of 154 in fig. 8c.)

33.  The semiconductor device package of claim 32, wherein the first surface (e.g. upper surface) of the carrier (150) has a second portion (e.g. to the left and right sides of 390) which is 

34.  The semiconductor device package of claim  33, wherein the carrier (150) has a second surface (e.g. bottom surface) opposite to the first surface (e.g. upper surface) and a second encapsulant (170) is disposed on the second surface of the carrier, fig. 8c.



41.  The semiconductor device package of claim 27, 
	(see fig. 8c) wherein the first surface (e.g. upper surface) of the carrier (150) has a first portion (e.g. below 390) and a second portion (e.g. to the left and right sides of 390), and wherein the first e.g. below 390) and second (e.g. to the left and right sides of 390) portions of the first surface of the carrier are spaced from each other by the cavity (e.g. cavity occupied by 154) and substantially at the same level, and 
	wherein the portion of the conductive layer (154), which is exposed from the cavity, is recessed with respect to the first and second portions of the first surface of the carrier (e.g. recessed because 154 is below an upper surface of the carrier), and wherein the first encapsulant (394) covers the first portion (e.g. below 390)  of the first surface of the carrier and is free form covering the second portion (e.g. to the left and right sides of 390) of the first surface (e.g. upper surface) of the carrier (150), and wherein a portion of the first surface of the encapsulant (394) extends above the cavity (e.g. cavity occupied by 154) and is spaced (e.g. spaced by 392/396/void space) from the conductive layer (154), and wherein a first electronic component (104)  is disposed on the first portion (e.g. below 390) of the first surface (e.g. upper surface) of the carrier (150) and covered by the first encapsulant (394) and 
para. [0047], fig. 8c.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 27 above, in further view of Chen et al., US Publication No. 2016/0126220 A1.

Regarding claim 29:
Yang teaches all the limitations of claim 1 and it would have been obvious to one of ordinary skill in the art to form a shield layer in fig. 8c because Yang teaches a shield layers (262/264/272) in figs. 6a-6b.
One of ordinary skill in the art modifying Yang’s fig. 8c with fig. 6a-6b would be able to form “a shield layer (262/264/272 from fig. 6a-6b)) disposed on the first encapsulant (394) and the conductive layer (154), and further comprising a first electronic component (104) disposed -4-4839-3520-5874.1Atty. Dkt. No. 102351-1300 A01727/US8606on a first portion of the first surface of the carrier (150) and covered by the first encapsulant (394), wherein the shied layer (262/264/272 from fig. 6a-6b)  covers the first encapsulant (394), the conductive layer (154) and the first electronic component (104), and wherein the first surface of the carrier (150) has a second portion (e.g. to the left and right sides para. [0038] – [0040], [0045].

	Yang does not expressly teach wherein the first surface of the carrier has a second portion which is free from being covered by the shield layer.  
	In an analogous art, Chen teaches (see fig. 2o) wherein the first surface (e.g. upper surface) of the carrier (160) has a second portion (e.g. to the leftmost and rightmost sides of 160) which is free from being covered by a shield layer (410).  See Chen at para. [00045 – [0046].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yang with Chen because “Conductive protection layer 410 forms a conductive shield around PoP package 500, so that static electricity accumulated on the PoP package can easily discharge through this conductive shield before reaching a hazardous high voltage level.”  See Chen at para. [0046].


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen, as applied to claim 27 above, and further in view of Ding et al., US Publication No. 2013/0257462 A1.

Regarding claim 31:
	Yang and Chen teaches all the limitations of claims 27 and 29 above, but do not expressly teach wherein the shield layer extends into the cavity of the carrier and electrically connects the conductive layer. 
	In an analogous art, Ding teaches:
para. [0019] – [0025]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yang and Chen with the teachings of Ding to prevent electromagnetic interference between chip modules.  See Ding at para. [0001], [0024].

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, as applied to claim 27 above, and further in view of Ding et al., US Publication No. 2013/0257462 A1.

Regarding claim 31:
	Jeong teaches all the limitations of claims 27 and 29 above and further teaches:
31.  The semiconductor device package of claim 29, wherein the shield layer extends into the cavity of the carrier and electrically connects the conductive layer (e.g. See fig. 4, in portion 414/428, the shield layer 440 extends into the cavity occupied by 414/428 and is electrically connected with 414 through 428.)

	In an alternative interpretation of claim 31, the Ding reference is being introduced.
	Ding teaches:
	(see fig. 1) wherein a shield layer (70/82) extends into a cavity (occupied by 81) of a carrier (20) and electrically connects the conductive layer (81).  See Ding at para. [0019] – [0025]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Jeong with the teachings of Ding para. [0001], [0024].

Claims 33, 34 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, as applied to claim 27 above, and further in view of Yang et al., US Publication No. 2019/0074267 A1

Regarding claim 33:
	Jeong teaches all the limitations of claim 27 and 32 above and further teaches:
	(see fig. 4) wherein the first surface of the carrier (112/118) has a second portion which is free from being covered by the first encapsulant (e.g. The carrier 112/118 in region I has left and right edges that are not covered by encapsulant 440).
	Jeong is silent the second portion is configured to connect a second electronic component.  
	In an analogous art, Yang, in fig. 8c, teaches first portions of a carrier (150) covered by encapsulant 394.  Yang further teaches wherein the first surface of the carrier (150) has a second portion (e.g. left and right sides of 150) which is free from being covered by the first encapsulant (394) and configured to connect a second electronic component (212).  See Yang at para. [0047].

	Yang further teaches:
34.  The semiconductor device package of claim  33, (see fig. 8c)  wherein the carrier (150) has a second surface (e.g. bottom surface) opposite to the first surface (e.g. upper surface) and a second encapsulant (170) is disposed on the second surface of the carrier (150), para. [0047].

	

	Jeong further teaches:
41.  The semiconductor device package of claim 27, 
	(see fig. 4) wherein the first surface (e.g. upper surface) of the carrier (112/118) has a first portion (e.g. below 436) and a second portion (e.g. left and right side of 112/118 without shield layer 450), and wherein the first (e.g. below 436) and second (e.g. left and right side of 112/118 without shield layer 450) portions of the first surface of the carrier are spaced from each other by the cavity (e.g. cavity occupied by 114A/414/122/428) and substantially at the same level, and 
	wherein the portion of the conductive layer (e.g. portion 114A/414 of conductive layer 114A/114B/414), which is exposed from the cavity, is recessed with respect to the first and second portions of the first surface of the carrier (e.g. recessed because 114A/414 is below an upper surface of the carrier 112/118), and wherein the first encapsulant (440) covers the first portion (e.g. below 436)  of the first surface of the carrier and is free form covering the second portion (e.g. left and right side of 112/118 without shield layer 450) of the first surface (e.g. upper surface) of the carrier (112/118), and wherein a portion of the first surface of the encapsulant (440) extends above the cavity (e.g. cavity occupied by 114A/414/122/428) and is spaced (e.g. spaced by 122/428) from the conductive layer (e.g. portion 114A/414 of conductive layer 114A/114B/414), and wherein a first electronic component (436)  is disposed on the first portion (e.g. below 436) of the first surface (e.g. upper surface) of the carrier (112/118) and covered by the first encapsulant (Chip 436 is covered by encapsulant on the sides and bottom.),  and …

	Jeong does not expressly teach:
	a second electronic-6- 4839-3520-5874.1Atty. Dkt. No. 102351-1300A01727/US8606component is disposed on the second portion of the first surface of the carrier.

	(see fig. 8c) a second electronic-6- 4839-3520-5874.1Atty. Dkt. No. 102351-1300A01727/US8606component (212) is disposed on the second portion (e.g. to the left and right sides of 390) of the first surface (e.g. upper surface) of the carrier (150), para. [0047]. 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Jeong with the teachings of Yang to enable higher density of chips by mounting in regions not covered by the encapsulant and on the bottom of the carrier.  See Yang at para. [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
10 November 2021